
	

115 S2472 IS: Coastal Coordination Act of 2018
U.S. Senate
2018-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2472
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2018
			Mr. Nelson (for himself, Ms. Collins, and Mr. Carper) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To reauthorize the Coastal Zone Management Act of 1972, and for other purposes.
	
	
		1.Short title; table of contents; references
 (a)Short titleThis Act may be cited as the Coastal Coordination Act of 2018.
 (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents; references. TITLE I—Coastal Zone Management Act of 1972 amendments Sec. 101. Congressional findings. Sec. 102. Definitions. Sec. 103. Coastal resource improvement program. Sec. 104. Coordination and cooperation. Sec. 105. Coastal zone enhancement grants. Sec. 106. National estuarine research reserve system. Sec. 107. Coastal zone management reports. Sec. 108. Technical and conforming amendments. Sec. 109. Authorization of appropriations. TITLE II—Agency consultations regarding coastal zone impacts Sec. 201. Agency consultations regarding coastal zone impacts.  (c)References to the Coastal Zone Management Act of 1972Except as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.).
			ICoastal Zone Management Act of 1972 amendments
 101.Congressional findingsSection 302 (16 U.S.C. 1451) is amended— (1)in the language preceding subsection (a), by striking The Congress finds that— and inserting Congress makes the following findings:;
 (2)by redesignating subsections (a) through (m) as paragraphs (1) through (13), respectively; (3)in paragraph (1), as redesignated, by striking in the effective management, beneficial use, protection, and development of the coastal zone and inserting in the effective management, beneficial use, protection, development, and resilience of the coastal zone and coastal natural resources;
 (4)in paragraph (3), as redesignated, by striking industry, commerce, residential development, recreation, extraction of mineral resources and fossil fuels, transportation and navigation, waste disposal, and harvesting of fish, shellfish, and other living marine resources and inserting industry, commerce, development, tourism, recreation, extraction of mineral resources, energy development, transportation and navigation, waste disposal, and harvesting of fish, shellfish, and other living marine resources;
 (5)in paragraph (6), as redesignated, by striking the semicolon at the end and inserting a period; (6)in paragraphs (8) and (10), as redesignated, by striking state and inserting State;
 (7)in paragraph (9), as redesignated, by striking states to and all that follows through vitally affected interests and inserting States to exercise their full authority over the lands and waters in the coastal zone by assisting the States, in cooperation with Federal agencies and with the participation of and coordination with local governments and other vitally affected interests;
 (8)in paragraph (13), as redesignated— (A)by striking by the active participation of coastal states in all Federal programs affecting such resources and inserting by the active participation and coordination in all Federal programs and activities affecting such resources; and
 (B)by striking state ocean and inserting State ocean; and (9)by adding at the end the following:
					
 (14)Once a State ocean and coastal zone management plan has been approved by the Secretary of Commerce, Federal agencies should, to the maximum extent practicable, conduct activities, and authorize licenses or permits related to the coastal zone of that State in a manner consistent with that plan.. 
 102.DefinitionsSection 304 (16 U.S.C. 1453) is amended— (1)by redesignating paragraphs (7), (8), (9), (10), (11), (12), (13), (14), (15), (16), (17), and (18) as paragraphs (8), (9), (10), (11), (12), (13), (14), (15), (16), (18), (19), and (20) respectively;
 (2)by striking (6a) The and inserting (7) The; (3)in paragraph (2), by striking if any such area is determined by a coastal state to be of substantial biological or natural storm protective value and inserting if any such area is determined by a coastal state, alone or in combination with other such areas, to be of substantial biological, research, geological, hydrological, natural, ecological, storm protective, water quality, or flood risk protective value;
 (4)in paragraph (4), by inserting the District of Columbia, after the term also includes; (5)in paragraph (5)—
 (A)in the matter preceding clause (i), by striking any coastal state; and inserting any State:; (B)by inserting after clause (iii) the following:
						
 (iv)Any production, transportation, transfer, or storage of renewable energy.; and (C)in the matter following clause (iv), (as added by subparagraph (B)), by striking any coastal state and inserting any State;
 (6)by amending paragraph (6) to read as follows:  (6)The term energy facilities—
 (A)means any equipment or facility which is or will be used primarily— (i)in the exploration for, or the development, production, conversion, storage, transfer, processing, or transportation of, any energy or renewable energy resource; or
 (ii)for the manufacture, production, or assembly of equipment, machinery, products, or devices which are involved in any activity described in clause (i); and
 (B)includes— (i)electric generating plants;
 (ii)petroleum refineries and associated facilities; (iii)gasification plants;
 (iv)facilities used for the transportation, conversion, treatment, transfer, or storage of liquefied natural gas;
 (v)uranium enrichment or nuclear fuel processing facilities; (vi)oil and gas facilities, including platforms, assembly plants, storage depots, tank farms, crew and supply bases, and refining complexes;
 (vii)facilities including deepwater ports, for the transfer of petroleum; (viii)facilities for the production, transportation, transfer, or storage of renewable energy;
 (ix)pipelines and transmission facilities; and (x)terminals which are associated with any of the foregoing.;
 (7)in paragraph (7), as redesignated, by striking land and water uses and inserting land uses and water uses; (8)in paragraph (8), as redesignated, by striking from land drainage and inserting from land drainage, or where there is tidal influence without regard to salinity;
 (9)in paragraph (12), as redesignated, by striking state's and inserting State's; (10)in paragraphs (13), (15), and (16), as redesignated, by striking state each place it appears and inserting State;
 (11)by inserting after paragraph (16), as redesignated, the following:  (17)The term “renewable energy” means any energy that has recently originated from the sun, including direct and indirect solar radiation and intermediate solar energy forms, such as wind, ocean thermal gradients, ocean currents and waves, hydropower, photovoltaic energy, products of photosynthetic processes, organic wastes, and others.; and
 (12)by adding at the end the following:  (21)The term working waterfront means waterfront lands, waterfront infrastructure, and waterways that are used for a water-dependent commercial activity..
 103.Coastal resource improvement programSection 306A (16 U.S.C. 1455a) is amended— (1)in subsection (b)—
 (A)in the matter preceding paragraph (1), by striking state in and inserting State in; (B)in paragraph (1)—
 (i)in the matter preceding subparagraph (A), by striking the state and inserting the State; and (ii)in subparagraph (B), by striking clutch and inserting cultch;
 (C)in paragraph (2), by striking state's and inserting State's; and (D)by adding at the end the following:
						
 (5)The preservation or redevelopment of working waterfronts in the coastal zone.; (2)in subsection (d)(1)—
 (A)by striking the state and inserting the State; and (B)by striking to state and inserting to State; and
 (3)in subsection (e)— (A)by striking that state and inserting that State; and
 (B)by striking the state's and inserting the State's. 104.Coordination and cooperation (a)In generalSection 307 (16 U.S.C. 1456) is amended—
 (1)in subsections (b) and (d), by striking state and inserting State; (2)in subsection (c)—
 (A)in paragraph (2), by striking a state and inserting a State; and (B)in paragraph (3)—
 (i)by striking state's each place it appears and inserting State's; (ii)by striking the state each place it appears and inserting the State;
 (iii)by striking such state each place it appears and inserting such State; (iv)in subparagraph (A), by striking that state and inserting that State;
 (v)in subparagraph (B)(ii), by striking federal and inserting Federal; and (vi)in the matter following subparagraph (B)(iii), by striking a state and inserting a State;
 (3)in subsection (e)(1)— (A)by striking or state and inserting or State; and
 (B)by striking more states each place it appears and inserting more States; (4)in subsection (f), by striking any state and inserting any State;
 (5)in subsection (g), by striking any state's and inserting any State's; and (6)by amending subsection (h), to read as follows:
						
							(h)Mediation of disagreements
 (1)In generalThe Secretary may mediate a serious disagreement between any Federal agency and a coastal State or between two or more willing coastal States—
 (A)in the development or the initial implementation of a management program under section 305;
 (B)in the administration of a management program approved under section 305; or
 (C)in coordination and cooperation under this section.
 (2)CooperationThe Secretary, with the cooperation of the Executive Office of the President, shall seek to mediate the differences involved in a disagreement described in paragraph (1).
 (3)Public hearingsMediation under this subsection shall, with respect to any disagreement described in paragraph (1)(B), include public hearings in the local area concerned.; and
 (7)by adding at the end the following:  (j)Interstate and regional coordination (1)In generalThe coastal States are encouraged—
 (A)to coordinate State coastal zone planning, policies, and programs with respect to contiguous areas, shared resources, and interstate waters of such States;
 (B)to study, plan, and implement unified coastal zone policies with respect to such areas; and (C)to establish an effective mechanism, and participate in mediation under subsection (h), to identify, examine, and cooperatively resolve mutual problems with respect to the marine and coastal areas which affect, directly or indirectly, the coastal zone.
 (2)Agreements or compactsSubject to paragraph (3), the coastal zone activities described in this subsection may be conducted pursuant to interstate or regional agreements or compacts.
 (3)Permissible agreements or compactsTwo or more coastal States may negotiate and enter into any interstate or regional agreement or compact to do the following unless the agreement or compact conflicts with any law or treaty of the United States:
 (A)To develop and administer coordinated coastal zone planning, policies, programs, and dispute resolution.
 (B)To establish executive instrumentalities or agencies that such States consider necessary for the effective implementation of an agreement or compact under this subsection.
 (4)Binding effectAn agreement or compact under paragraph (3) shall be binding and obligatory upon any State or party thereto without further approval by Congress..
 (b)Rule of constructionNothing in this section, or the amendments made by this section, may be construed to affect any mediation that was commenced before the date of enactment of this Act.
				105.Coastal zone enhancement grants
 (a)In generalSection 309(a) (16 U.S.C. 1456b(a)) is amended— (1)by amending paragraph (1) to read as follows:
						
 (1)Protection, restoration, or enhancement of existing coastal wetlands, seagrass beds, coral reefs, oyster habitat, and marine habitat, or creation of new coastal wetlands.;
 (2)by amending paragraph (2) to read as follows:  (2)Increasing coastal resilience and preventing or reducing loss of life and property by limiting development and redevelopment in high-hazard areas, using natural and restoration approaches to reduce flood risk, or anticipating and managing the effects of potential sea level rise and Great Lakes level change.;
 (3)by amending paragraph (7) to read as follows:  (7)Planning for the use of ocean and Great Lakes resources.; and
 (4)by adding at the end the following:  (10)Interstate water resource and coastal management planning to facilitate healthy and resilient coastal natural resources, land uses, and water uses, and to resolve water management conflict.
 (11)Identification and adoption of procedures and enforceable policies to ensure sufficient response capabilities at the State level to address the environmental, economic, and social impacts of oil spills or other accidents resulting from Outer Continental Shelf energy activities with the potential to affect land or water use or natural resources of the coastal zone.
 (12)The development of a coordinated process to maximize the efficiency of processing permits related to activities in the coastal zone..
 (b)Evaluation of State proposals by SecretarySection 309(c) (16 U.S.C. 1456b(c)) is amended by striking and the overall merit of each proposal in terms of benefits to the public and inserting and are consistent with the rules and regulations promulgated under section 306. (c)Rule of constructionNothing in this section, or the amendments made by this section, may be construed to affect any grant made or funding awarded under section 309 of the Coast Zone Management Act of 1972 (16 U.S.C. 1456b) before the date of enactment of this Act.
				106.National estuarine research reserve system
 (a)In generalSection 315 (16 U.S.C. 1461) is amended— (1)in subsection (a)—
 (A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately;
 (B)in the matter preceding subparagraph (A), as redesignated, by inserting (2) In general.— before There is and indenting appropriately; (C)in the matter following subparagraph (B), as redesignated, by inserting (2) National estuarine reserves.—;
 (D)in paragraph (1), as redesignated, by striking consists of— and inserting is a network of areas designated to promote informed management of the Nation's estuarine and coastal areas through interconnected programs in resource stewardship, education and training, monitoring, research, and scientific understanding consisting of—; and
 (E)in paragraph (2), as redesignated, by striking paragraph (1) and inserting paragraph (1)(A); (2)by amending subsection (b)(2)(C) to read as follows:
						
 (C)designation of the area as a reserve will serve to enhance State coastal management, public awareness, and understanding of estuarine areas, and provide suitable opportunities for education, interpretation, training, and demonstration projects; and;
 (3)by redesignating subsections (c) through (g) as subsections (d) through (h), respectively; (4)by inserting after subsection (b) the following:
						
							(c)Expansion of national estuarine reserves
 (1)In generalSubject to paragraph (2), the Secretary shall periodically evaluate whether to expand the estuarine area of each national estuarine reserve.
 (2)ConsiderationsIn evaluating whether to expand the area described in paragraph (1), the Secretary shall consider— (A)the recommendations of—
 (i)prominent members of the estuarine research community; (ii)the Governor of the coast State in which the area is located;
 (iii)the System; and (iv)the head of each relevant Federal agency;
 (B)any changing environmental conditions, including increased pressure on the resources to be researched and potential adaptation benefits of the expansion; and
 (C)the impact to that national estuarine reserve and the System.; (5)in subsection (f), as redesignated—
 (A)in paragraph (1)(A)— (i)in clause (i), by striking reserve and inserting reserve; and;
 (ii)in clause (ii), by striking and constructing appropriate reserve facilities, or and inserting , including for resource stewardship activities and for constructing reserve facilities; and (iii)by striking clause (iii);
 (B)by amending paragraph (1)(B) to read as follows:  (B)to any coastal State or public or private person—
 (i)for purposes of supporting research and monitoring association with a national estuarine reserve that are consistent with the research guidelines developed under subsection (d); or
 (ii)for purposes of conducting educational, interpretive, or training activities for a national estuarine reserve that are consistent with the research guidelines developed under subsection (d).; and
 (C)by adding at the end the following:  (4)(A)The Secretary may—
 (i)enter into cooperative agreements, financial agreements, grants, contracts, or other agreements with any nonprofit organization, authorizing the nonprofit organization to solicit donations to carry out the purposes and policies of this section, except for general administration of reserves or the System, and which are consistent with the purposes and policies of this section; and
 (ii)accept donations of funds and services for use in carrying out the purposes and policies of this section, except for general administration of reserves or the System, and which are consistent with the purposes and policies of this section.
 (B)Donations accepted under this paragraph shall be considered as a gift or bequest to or for the use of the United States for the purpose of carrying out this section; and
 (6)by amending subsection (g), as redesignated, to read as follows:  (g)Evaluation of system performance (1)The Secretary shall periodically evaluate the operation and management of the National Estuarine Research Reserve System and each national estuarine reserve, including coordination with other State programs, education and interpretive activities, and the research being conducted within the reserve.
 (2)If an evaluation under paragraph (1) reveals that the operation, management, education, or research conducted by the System as a whole is deficient, the Secretary shall provide the System with recommendations to improve the deficiencies.
 (3)If an evaluation under paragraph (1) reveals that the operation and management of a reserve is deficient, or that the research being conducted within the reserve is not consistent with the research guidelines developed under subsection (d), the Secretary may suspend the eligibility of that reserve for financial assistance under subsection (f) until the deficiency or inconsistency is remedied.
 (4)The Secretary may withdraw the designation of an estuarine area as a national estuarine reserve if an evaluation under paragraph (1) reveals that—
 (A)the basis for any one or more of the findings under subsection (b)(2) regarding that area no longer exists; or
 (B)a substantial portion of the research conducted within the area, over a period of years, has not been consistent with the research guidelines developed under subsection (d)..
 (b)Technical and conforming amendmentsSection 315 (16 U.S.C. 1461), as amended, is further amended— (1)in subsection (d)(5), as redesignated, by striking subsection (d) and inserting subsection (e); and
 (2)in subsection (h), as redesignated, by striking subsection (f) and inserting subsection (g). (c)Rule of constructionNothing in this section, or the amendments made by this section, may be construed to affect any grant made or financial assistance provided under section 315 of the Coast Zone Management Act of 1972 (16 U.S.C. 1461) before the date of enactment of this Act.
 107.Coastal zone management reportsSection 316 (16 U.S.C. 1462) is amended— (1)by amending subsection (a) to read as follows:
					
						(a)Reports
 (1)In generalThe Secretary shall— (A)consult with Congress on a regular basis concerning the administration of this title; and
 (B)submit to Congress a report summarizing the administration of this title during each period of 5 consecutive fiscal years.
 (2)ContentsEach report under paragraph (1) shall include— (A)an identification of the State programs approved under this title during the preceding 4 Federal fiscal years and a description of those programs;
 (B)a list of the States participating in the provisions of this title and the status of each State's programs and accomplishments during the preceding 4 Federal fiscal years;
 (C)an itemization of the allocation of funds to the various coastal States and a breakdown of the major projects and areas on which these funds were expended;
 (D)an identification of each State program that was reviewed and disapproved, including the reasons for the disapproval;
 (E)a summary of evaluation findings prepared in accordance with subsection (a) of section 312, and a description of any sanctions imposed under subsections (c) and (d) of that section;
 (F)a list of all activities and projects which, under the provisions of subsection (c) or subsection (d) of section 307, are not consistent with an applicable approved State management program;
 (G)a summary of the regulations issued by the Secretary or in effect during the preceding 4 Federal fiscal years;
 (H)a summary of a coordinated national strategy and program for the Nation's coastal zone, including identification and discussion of Federal, regional, State, and local responsibilities and functions therein;
 (I)a summary of outstanding problems arising in the administration of this title in order of priority; (J)a description of the economic, environmental, and social consequences of energy activity affecting the coastal zone and an evaluation of the effectiveness of financial assistance under section 308 in dealing with such consequences;
 (K)a description and evaluation of applicable interstate and regional planning and coordination mechanisms developed by the coastal states;
 (L)a summary and evaluation of the research, studies, and training conducted in support of coastal zone management; and
 (M)such other information as may be appropriate.; and (2)in subsection (b), by striking deems and inserting considers.
				108.Technical and conforming amendments
 (a)Congressional declaration of policySection 303 (16 U.S.C. 1452) is amended— (1)in paragraph (2)—
 (A)in the matter preceding subparagraph (A), by striking states and inserting States; and (B)in subparagraph (B), by striking the period at the end and inserting a comma; and
 (2)in paragraph (4), by striking state and inserting State. (b)Administrative grantsSection 306(d)(10)(A) (16 U.S.C. 1455(d)(10)(A)) is amended by inserting a comma after development.
 (c)Authorization of the Coastal and Estuarine Land Conservation ProgramSection 307A (16 U.S.C. 1456–1) is amended— (1)in subsection (f)(4)(A)(i), by striking section 2(b) and inserting subsection (b); and
 (2)in subsection (f)(4)(C), by striking in (A) and inserting in subparagraph (A). (d)Review of performanceSection 312 (16 U.S.C. 1458) is amended in subsections (a) and (e), by striking the state and inserting the State.
 (e)Rules and regulationsSection 317 (16 U.S.C. 1463) is amended by striking state agencies and inserting State agencies. 109.Authorization of appropriationsSection 318(a) (16 U.S.C. 1464(a)) is amended to read as follows:
				
 (a)Sums appropriated to SecretaryThere is authorized to be appropriated to the Secretary, to remain available until expended— (1)for grants under sections 306, 306A, and 309, $80,000,000 for each of fiscal years 2018 through 2022; and
 (2)for grants under section 315, $25,000,000 for each of fiscal years 2018 through 2022.. IIAgency consultations regarding coastal zone impacts 201.Agency consultations regarding coastal zone impactsThe Fish and Wildlife Coordination Act (16 U.S.C. 661 et seq.) is amended—
 (1)in section 2(a) (16 U.S.C. 662(a))— (A)by striking Interior, and with the and inserting Interior, National Oceanic and Atmospheric Administration, Department of Commerce, the; and
 (B)by inserting and the head of any potentially impacted coastal State (as defined in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453), before with a view; and
 (2)in section 8 (16 U.S.C. 666b), by adding and fisheries (as those terms are defined in section 3 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1802)) after fishes.
				
